Citation Nr: 1526091	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-24 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a stomach condition (claimed as umbilical hernia).

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a lower back disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1975 to November 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's August 2013 VA Form 9, he requested a Board video-conference hearing.  A letter dated in January 2014 informed the Veteran that such a hearing had been scheduled in February 2014.  This January 2014 letter was returned to sender and was noted as unable to be forwarded.  The Veteran was noted to be a no show at the February 2014 Board hearing.  In a May 2015 Appellant's Brief, the Veteran's representative stated:

we request that this case be remanded.  As noted above, the [V]eteran's hearing notification letter was returned to the AOJ as being undeliverable and unable to be forwarded.  We request that these issues be remanded for the AOJ to attempt to ascertain the [V]eteran's current address and then to schedule him for the previously requested Videoconference hearing.

Based on the facts presented above and the Veteran's representative's request, the Board finds that remand is required to reschedule the Veteran for a video-conference hearing before the Board.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before the Board at the next available opportunity.  Notice of the hearing must be mailed to the Veteran and to his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




